Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 5, line 2, the phrase “the stem control” has been amended to read - -a stem control- -.
In claim 21, line 22, the phrase “the second mode” has been amended to read - -a second mode- -.  
In claim 21, line 24, the phrase “the first mode” has been amended to read - -a first mode- -.

In claim 21, line 28, the phrase “a second mode” has been amended to read - -the second mode- -.
In claim 22, line 28, the phrase “the stem control” has been amended to read - -a stem control- -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not show, disclose or render obvious that for a scooter having a deck with front and rear segments with a deck hinge therebetween, a deck spring is also coupled to the front and rear segments and configured to bias the deck hinge from the open toward the closed deck position in response to a deck control which releases the deck hinge from the open deck position.
Regarding claim 21, the prior art does not show, disclose or render obvious that for a scooter, the scooter has a bag mount coupled to a neck of the scooter such that the bag mount is interposed between the stem and the front deck and configured to position a tote between the stem and a front deck section when the scooter is in a second mode for towing by a user, and configured to position the tote between the stem and the user when the scooter is in a first mode for riding by a user.
Regarding claim 22, the prior art does not show, disclose or render obvious that for a scooter having a deck control for releasing a deck hinge located between front and rear deck sections, a neck control for releasing a neck hinge, which is coupled to a neck of the scooter opposite the front deck segment, and a stem control, that the scooter also .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616